Title: From George Washington to William Heath, 6 November 1780
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters Prackness Novr 6th 1780.
                        
                        By advices just received from Governor Clinton and General Schuyler it appears that the enemy are in very
                            considerable force upon the Lake, and seem to threaten the distruction of the Northern Frontier. You will therefore be
                            pleased immediately to detach the remainder of the New York Brigade, or as great a part as you can conveniently spare to
                            Albany with direction to the eldest Officer to take his orders there from Brigr Genl Clinton. I am Dear Sir Your most
                            Obedt servt
                        
                            Go: Washington
                        
                        
                            P.S. Should you receive any Certain intelligence from the Govr, Genl Clinton, or Genl Schuyler that the
                                enemy have gone off you need not send up the Troops.
                        
                        
                            Go: W
                        
                    